The sole issue tendered in this case is the failure of consideration of the notes sued on and that plaintiff, through its agents and officers, was aware of such failure when the notes were acquired by it. Rescission of the contract for which the notes were executed and delivered by defendant, was not alleged upon in the answer and, therefore, primarily was not tendered as an issue. It was first injected into the case by the testimony of defendant on trial, who was wholly unable to fix the date thereof. We held that timely objection was made to the admissibility of testimony on this point. Defendant's counsel argues that the general objection to admissibility of testimony to alter, change or affect the integrity of the notes, as reflected from their face, was not sufficiently broad to include testimony touching the alleged rescission, and that having been admitted without objection, the pleadings were thereby enlarged. He further argues that since a prima facie case of rescission was made out by defendant's testimony, that the burden then devolved upon plaintiff to overcome the prima facie case, but did not do so. We here add that as the issue of rescission was not raised by the pleadings, plaintiff was not called upon to meet it on trial, and was no doubt then not in a position to do so before trial closed.
In view of the situation thus presented, and out of a desire that the ends of justice be completely served, we have decided to grant a rehearing herein, and to remand the case for the purpose of allowing the pleadings to be amended on the question of the asserted rescission, and of admitting testimony bearing upon that issue, and the date of the rescission.
A rehearing, accordingly, is granted and the case is hereby remanded to the lower court for the above stated purposes.